Title: Deposition of Dabney Carr in Jefferson v. Michie, 26 August 1815
From: Carr, Dabney (1773–1837) (TJ’s nephew)
To: 


          
            The deposition of Dabney Carr taken de bene esse at his dwelling house adjoining or near the town of Winchester between the hours of ten in the forenoon and four of the afternoon of Saturday the 26h day of August in the year of our Lord 1815, by virtue of a Commission to us directed from the County Court of Albemarle in behalf of Thomas Jefferson in a Certain matter of Controversy (expected) between David Michie and those Claiming under him, and the said, Thomas Jefferson, and those claiming under him touching a Certain piece of real property lying and being in Albemarle. Notice of the time and place of taking said deposition being duly proved before us.—The deponent being first sworn on the holy evangelists deposeth and saith That while he practiced at the Bar there was a suit depending in the High Court of Chancery at Richmond between a Certain John Henderson & Craven Peyton, the subject of which (among other things) was the same piece of real property expected to be in Controversy between the said David Michie and Thomas Jefferson. That during the pendency of that suit he thinks in April or May 1805—he was employed by Craven Peyton to attend as Counsel to the taking depositions (to be read in the suit) at the village of Milton in Albemarle. That Mr Benjamin Brown attended as Counsel for Henderson. That at the taking these depositions the said David Michie was present, and in the Course of the examination asked some witness a question: that he was immediately interrupted by Peyton who with Considerable warmth and harshness made remarks to him substantially to the following effect. Mr Michie you have no interest in this case, nothing to do with the buisiness and therefore no right to open your mouth to the witness. That Michie replied he was an attorney at law and in that Character had a right to appear for Henderson. This Deponent thinks it was then observed, whether by a magistrate or one of the Counsel he does not recollect, that Mr Michie Certainly had a right to appear and take part in the examination as an attorney. It may be observed here that Mr Michie was not a practicing lawyer at that time, nor had been for a Considerable time previous, as this deponent thinks. This deponent feels Confident, that this was the sole ground on which Michie rested his Claim to interfere, and that during the whole examination, he did not drop the slighest slightest hint of having any personal interest in the subject of litigation. This deponent would not be understood to speak positively as to the time when this examination took place he finds in his book a charge against Craven Peyton for attending it dated 17h May 1805 and this induces him to believe that it took place some where about that period. & further this deponent saith not.
            D Carr
          
          
            Taken and sworn to in due form before us the undersigned Justices of the peace for the County of Frederick and the same persons named in the Commission hereto annexed this 26h Augt 1815 at the dwelling house of said Carr adjoining Winchester and between the hours of 10 in the forenoon & four in the afternoon
            
              
                Edwd McGuire
              
              
                Jo Tidball
              
            
          
        